Title: To Thomas Jefferson from William P. Farish, 11 July 1823
From: Farish, William P.
To: Jefferson, Thomas


Dr. Sir
Charlemont
11th July 1823
Mr Howard yesterday eavning came over to see me to know whether Mr. Bankhead let Chishance Lewis have a lamb for the Barbecue he furnished at your Spring On Sunday 6th July— that it was your wish and Capt Randolphs to punish all that was at the Barbecue as the law directs & cald on me to assist which I did with Mr Bankheads entire approbation—Mr Bankhead did let Lewis have a lamb as he was owing him for some little work he had done that Mr Chisham allowed him the privolidge of doing or I assure you he would not of gotten it he moreover stated that he had your consent to have the Barbecue at your Spring & that no ill consequences would or Should attend it, in order to ascertain what was going forward I visited the Spring early in the morning & found your Cart engaged in bringing his provisions & consequently concluded that you or your manager was appraised of it. or I Should of Seen Mr. Bankhead who that day dined at Mr. James Leitches in CharlottsvilleI assure you Sir that no persons would be more ready to punish sutch frivolous & unlawful conduct than—Mr. Bankhead or myselfaccept the assurance Sir of yr. mo. Obt ServtWm P. Farish